         Case 20-21358-jrs Doc 7 Filed 10/06/20 Entered 10/06/20 12:49:59 Desc Main
            AFFIDAVIT TO ACCOMPANYDocument
                                     PETITION Page  1 of
                                                FILED PRO1 SE, PLEASE TYPE OR PRINT,

                                            UNITED STATES BANKRUPTCY COURT
                                             NORTHERN DISTRICT OF GEORGIA
                                                    ATLANTA DIVISION

             m IlebAjW                                           CASE NO. ,1,2      * c22/5_575
                NAME OF DE
                                                                 TELEPHONE NO.       64/70.) A2— meko
                ADDRESS
             4/114:;ieLrAeM
              CITY, STATE, ZIP

                    PRO SE AFFIDAVIT TO ACCOMPANY PETITION FOR ORDER OF RELIEF
             I, the undersigned, being under oath and declare under penalty of perjury, that I do not have an
     attorney to represent me in this case, that I represent myself in this case, that I am the petitioner in the
     above-stated bankruptcy CAW under Title II °Me United States Code, and that the answers given below
     are true according to the best of my knowledge, information and belief.

                Did anyone assist you in any way in the pre arat ion of this petition'?
                       ANSWER: YES Q                  NO

                Ii someone did assist you, list their name andaddress:

                NAME

                ADDRESS

               dfc7,7§fkilf,'Ziic&ofiE                                        TELEPHONE NUMBER

                Did the person assisting you charge or collect any money for helping you in any way?
                       ANSWER: YES D NO 0 IF "YES", HOW MUCH ($

    woommti4).4ve          you filed a bankruptcy case in the past?
                            ANSWER: YES C)                   NO Al
           A Ri.x,5)
    ;- 0,r,pas 11 )Vu kave filed a bankruptcy case in the past, list the ease number, chapter and judge:
t     GEORGIA
     Januari 28‘ 2(124-47
                  C
         U13 V\
        YTH
     okmiimutio                                                                        PrrITIONER

     Subscribed and sfti to before


                            RY PUBLie                                             P[YIN CLE RK




        ( rsofilt)041114
